
	
		II
		110th CONGRESS
		2d Session
		S. 2764
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		
			April 3, 2008
			Committee discharged; referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to enhance
		  protections for servicemembers relating to mortgages and mortgage foreclosures,
		  and for other purposes
	
	
		1.Enhancement of protections
			 for servicemembers relating to mortgages and mortgage foreclosures
			(a)Treatment of
			 mortgages as obligations subject to interest rate
			 limitationSection 207 of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 527) is amended—
				(1)in subsection
			 (a)(1), by striking in excess of 6 percent and all that follows
			 and inserting “in excess of 6 percent—
					
						(A)during the period
				of military service and one year thereafter, in the case of an obligation or
				liability consisting of a mortgage, trust deed, or other security in the nature
				of a mortgage; or
						(B)during the period
				of military service, in the case of any other obligation or
				liability.
						;
				and
				(2)by striking
			 subsection (d) and inserting the following new subsection:
					
						(d)DefinitionsIn
				this section:
							(1)InterestThe
				term interest includes service charges, renewal charges, fees, or
				any other charges (except bona fide insurance) with respect to an obligation or
				liability.
							(2)Obligation or
				liabilityThe term obligation or liability includes
				an obligation or liability consisting of a mortgage, trust deed, or other
				security in the nature of a
				mortgage.
							.
				(b)Extension of
			 period of protections against mortgage foreclosures
				(1)Extension of
			 protection periodSubsection (c) of section 303 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 533) is amended by striking
			 90 days and inserting one year.
				(2)Extension of
			 stay of proceedings periodSubsection (b) of such section is
			 amended by striking 90 days and inserting one
			 year.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
